DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 12/30/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Chaudzik et al (US 2022/000852328)
With respect to claim 1, Chaudzik et al teach a light emitting diode (LED) device comprising: a substrate”215”; and a plurality of mesa structures on the substrate”345,355,350”, each mesa structure of the plurality of mesa structures comprising: a layer of a first semiconductor material “”220”grown on the substrate”215”; a porous layer”225” of the first semiconductor material on the layer of the first semiconductor material”220”, the porous layer”225” characterized by an areal porosity equal to or greater than 15%; a layer of a second semiconductor material”230” on the porous layer”225”, the second semiconductor material characterized by a lattice constant greater than a lattice constant of the first semiconductor material; an active region “235”on the layer of the second semiconductor material”230”, the active region “235” configured to emit red light; a p-contact layer on the active region; a dielectric layer on sidewalls of the p-contact layer and the active region; and an n-contact layer”565” in physical contact with at least a portion of sidewalls of the layer of the second semiconductor material. Chudzik et al teach contacts are not disclosed for simplicity(see 0033)(see fig.2 and related descrption)(para 0035, 0041)
With respect to claim 2 Chudzik et al teach the LED device, wherein: the first semiconductor material includes a first III-nitride semiconductor material; and the second semiconductor material includes a second III-nitride semiconductor material.(see fig.2 and related description)
With respect to claim 3, Chudzik et al teach the LED device, wherein the first semiconductor material includes GaN and the second semiconductor material includes InGaN.(fig.2 and related description)
With respect to claim  6, Chudzik et al  teach the LED device, wherein the dielectric layer is between the n-contact layer and the sidewalls of the p-contact layer and the active region.(fig.2 and para 0033). Chudzik et al does not show contacts for simplicity but contacts are essential for LRD
With respect to claim 9, Chudzik et al teach The LED device of claim 1, wherein the areal porosity of the porous layer is between 30% and 90%.(see para 0035)
With respect to claim 10, Chudzik et al teach he LED device, Chudzik et  al inherently  teach wherein the layer of the second semiconductor material has a lower resistance than the porous layer because second semiconductor material is doped material.(fig.2 and related description)

With respect to claim 11. The LED device of claim 1, wherein a thickness of the porous layer is greater than 50 nm.(see fig.2 and related description)
With respect to claim 12. The LED device of claim 1, wherein the substrate includes a buffer layer and a sapphire or silicon substrate layer.(see fig.2 and related description)
With respect to claim 13. The LED device of claim 1, wherein: the layer of the first semiconductor material and the porous layer are n-doped; and a difference between a doping density of the porous layer and the doping density of the layer of the first semiconductor material is less than 5%.(fig.2 and related description)
Claims   4, 5 , 7-8, 14-15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art neither teach nor suggust “ the LED  comprising a patterned dielectric layer on the substrate, wherein: the substrate includes a buffer layer; the patterned dielectric layer is on the buffer layer and includes a plurality of apertures to expose portions of the substrate; and the layer of the first semiconductor material in each mesa structure of the plurality of mesa structures is grown on a respective portion of the buffer layer through a respective aperture of the plurality of apertures and the LED device of claim 1, further comprising a driver backplane bonded to the plurality of mesa structures, the driver backplane including driver circuits electrically connected to the p-contact layer and the n-contact layer of each mesa structure of the plurality of mesa structures. .

Claims 16-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816